Per Curiam,
It does not clearly appear that the remonstrator was not a resident of the ward; the most that can be said is that the paper leaves that question in doubt. Therefore whether she had such qualifications as entitled her to be heard in opposition to the application was a question for the court below to decide, and its decision was presumably correct and warranted by the facts. But aside from this we do not think it can be contended successfully that notwithstanding such facts as were alleged in the remonstrance were brought to its notice, the court had so tied its hands by its preliminary order of March 4, 1901, that it could not investigate the allegations but was bound to grant the license. All that we deem it necessary to say as to that proposition is contained in Quinn’s License, 11 Pa. Superior Ct. 554, and in Brown’s Appeal in which we have this day filed an opinion.
The order is affirmed.